

Exhibit 10.7
EXECUTION VERSION




JOINDER TO PLEDGE AND SECURITY AGREEMENT


THIS JOINDER TO PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of
November 29, 2017, is entered into by and among FARMER BROS. CO., a Delaware
corporation, COFFEE BEAN INTERNATIONAL, INC. an Oregon corporation, FBC FINANCE
COMPANY, a
California corporation, COFFEE BEAN HOLDING CO., INC., a Delaware corporation
and CHINA MIST BRANDS, INC., a Delaware corporation (each individually an
“Existing Grantor”, and individually and collectively, jointly and severally,
the “Existing Grantors”), BOYD ASSETS CO., a Delaware corporation (“New
Grantor”, and together with Existing Grantors, each a “Grantor” and
collectively, the “Grantors”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent for the below defined Lenders (the “Administrative Agent”)
to join New Grantor to that certain Pledge and Security Agreement, dated as of
March 2, 2015, by and among Existing Grantors and the Administrative Agent (as
amended by that certain First Amendment to Credit Agreement and First Amendment
to Pledge and Security Agreement, dated as of August 25, 2017, (the “First
Amendment”), and as further amended, restated, supplemented, or otherwise
modified from time to time, the “Security Agreement”).


RECITAL


A.The Existing Grantors, the Administrative Agent and the lenders party thereto
as “Lenders” (each individually, a “Lender” and collectively, the “Lenders”)
have previously entered into that certain Credit Agreement, dated as of March 2,
2015 (as amended by the First Amendment, and as further amended, restated,
supplemented, or otherwise modified from time to time in accordance with its
terms, the “Credit Agreement”), pursuant to which the Lenders have made certain
loans and financial accommodations available to the Borrowers. All capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement or, if not defined therein, in
the Credit Agreement.


B.Existing Grantors, Administrative Agent and New Grantor are simultaneously
herewith entering into that certain Joinder Agreement, dated as of the date
hereof, pursuant to which New Grantor has been added as a “Borrower” under the
Credit Agreement.


AGREEMENT


The Grantors and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:


1.    New Grantor hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, New Grantor will be deemed to be a “Grantor” for
all purposes of the Security Agreement with the same force and effect as if New
Grantor had duly executed and delivered the Security Agreement as a Grantor
thereunder in addition to the Existing Grantors, and shall have all of the
obligations of a Grantor thereunder. Each reference to a “Grantor” or “Grantors”
in the Security





--------------------------------------------------------------------------------




Agreement shall be deemed to include New Grantor in addition to Existing
Grantors. The Security Agreement is incorporated herein by reference.


2.    New Grantor hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Security
Agreement applicable to it as a “Grantor” thereunder, including without
limitation all of the covenants set forth in Articles IV and VII of the Security
Agreement. New Grantor hereby makes the representations and warranties as a
“Grantor” contained in the Security Agreement in Article III and agrees that
such representations and warranties by it as a “Grantor” are true and correct in
all material respects (except that such materiality qualifier shall



not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) on and as of the date
hereof.


3.    To secure the prompt and complete payment and performance of all Secured
Obligations, New Grantor does hereby pledge, collaterally assign and grant to
the Administrative Agent, on behalf of and for the ratable benefit of the
Secured Parties, a security interest in all of New Grantor’s right, title and
interest in, to and under the Collateral including, without limitation, the
personal property and other assets described in items (i) through (xv) of
Article II of the Security Agreement; provided, however, that “Collateral” (and
each defined term used in the definition of Collateral) shall not include any
Excluded Collateral; and provided, further, that if and when any property shall
cease to be Excluded Collateral, such property shall be deemed at all times from
and after such date to constitute Collateral.


4.    The information set forth in Exhibits A, B, C, D, E, F, G and H of Annex A
attached hereto supplements the information set forth in Exhibits A, B, C, D, E,
F, G and H, respectively, to the Security Agreement and shall be deemed a part
thereof for all purposes of the Security Agreement; provided, however, that with
respect to the representations and warranties by New Grantor made as of the date
of the Security Agreement which incorporate such exhibits by reference as of
such date, such representations and warranties by New Grantor shall be deemed to
be made as of the date hereof.


5.    New Grantor hereby authorizes the Administrative Agent to file, and if
requested will deliver to the Administrative Agent, all financing statements and
other documents and take such other actions as may from time to time be
reasonably requested by the Administrative Agent in order to maintain a first
priority perfected security interest (subject to Permitted Liens) in and, if
applicable, Control of, the Collateral owned by New Grantor. Any financing
statement filed by the Administrative Agent may be filed in any filing office in
any UCC jurisdiction and may (a) indicate New Grantor’s Collateral (i) as all
assets of New Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC of such jurisdiction, or (ii) by any other description which
reasonably approximates the description contained in this Agreement and the
Security Agreement, and (b) contain any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether New Grantor is an
organization, the type of organization and any organization identification
number issued to New Grantor, and (ii) in the case of a financing statement
filed as a fixture filing or indicating New Grantor’s Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates. New Grantor also agrees to furnish any such
information described in the foregoing sentence to the Administrative Agent
promptly upon request. New Grantor also ratifies its authorization for the
Administrative Agent to have filed in any UCC jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.





--------------------------------------------------------------------------------






6.    New Grantor represents and warrants to Administrative Agent and the
Lenders that as of the date hereof:


(a)    New Grantor has the requisite corporate power and authority to execute
and deliver this Agreement, and to perform its obligations hereunder and under
the Loan Documents (as modified hereby) to which it is a party. The execution,
delivery, and performance by New Grantor of this Agreement have been duly
approved by all necessary corporate action.


(b)    This Agreement has been duly executed and delivered by New Grantor and
constitutes its valid and legally binding obligation, enforceable against it in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium, or
other similar laws affecting creditors’ rights generally and general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).



7.    This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart of this Agreement by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Agreement.


8.    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF CALIFORNIA, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS. THIS AGREEMENT SHALL
BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW, CONSENT TO JURISDICTION,
AND WAIVER OF JURY TRIAL SET FORTH IN SECTIONS 8.16, 8.17, AND 8.18 OF THE
SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.




[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
                    
BOYD ASSETS CO.


By: /s/ David G. Robson
Name: David G. Robson
Title: Chief Financial Officer
    




Acknowledged and agreed to as of the date set forth above:


FARMER BROS CO.


By: /s/ David G. Robson
Name: David G. Robson
Title: Treasurer and Chief Financial Officer


COFFEE BEAN INTERNATIONAL, INC.


By: /s/ David G. Robson
Name: David G. Robson
Title: Chief Financial Officer


FBC FINANCE COMPANY


By: /s/ David G. Robson
Name: David G. Robson
Title: Treasurer


COFFEE BEAN HOLDING CO., INC.


By: /s/ David G. Robson
Name: David G. Robson
Title: Treasurer and Chief Financial Officer


CHINA MIST BRANDS, INC.


By: /s/ David G. Robson
Name: David G. Robson
Title: Chief Financial Officer






Signature Page to Joinder to Pledge and Security Agreement



--------------------------------------------------------------------------------











JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By: /s/ Rose Gilbert
Name: Rose Gilbert
    Title: Authorized Officer


Signature Page to Joinder to Pledge and Security Agreement

